Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 1 of 15 Page ID #:2520



    1    M. ELIZABETH DAY (SBN 177125)
         eday@feinday.com
    2    DAVID ALBERTI (SBN 220265)
         dalberti@feinday.com
    3    SAL LIM (SBN 211836)
         slim@feinday.com
    4    MARC BELLOLI (SBN 244290)
         mbelloli@feinday.com
    5    FEINBERG DAY KRAMER
         ALBERTI LIM TONKOVICH &
    6    BELLOLI LLP
         577 Airport Blvd, Suite 250
    7    Burlingame, CA. 94010
         Tel. 650 845-4300
    8    Attorneys for Uniloc 2017 LLC
    9
                             UNITED STATES DISTRICT COURT
   10
                           CENTRAL DISTRICT OF CALIFORNIA
   11
         UNILOC 2017 LLC                     LEAD CONSOLIDATED 8:18-CV-
   12                                        02053-JLS-JDE
   13               Plaintiff,               8:18-cv-02054-JLS-JDE
                                             8:18-cv-02224-JLS-JDE
              v.                             8:19-cv-00196-JLS-JDE
   14                                        8:19-cv-00428-JLS-JDE
   15    MICROSOFT CORPORATION,              8:19-cv-00477-JLS-JDE
                                             LEAD CONSOLIDATED 8:19-CV-
   16                                        00780-JLS-JDE
   17               Defendant.               8:19-CV-00781-JLS-JDE
                                             8:19-CV-00783-JLS-JDE
   18                                        8:19-CV-00955-JLS-JDE
   19                                        8:19-CV-00956-JLS-JDE
                                             8:19-CV-00988-JLS-JDE
   20
   21                                        JOINT STATUS REPORT RE INTER
                                             PARTES REVIEW PROCEEDINGS
   22
   23                                        Date:      Monday, May 11, 2020
                                             Time:      9:00 am
   24                                        Crtrm:     10D
   25                                        Judge:     Hon. Josephine L. Staton

   26
   27
   28

                                                         JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 2 of 15 Page ID #:2521



    1         Pursuant to this Court’s Orders (Dkt. 46 and Dkt. 107) and in advance of
    2   the hearing before this Court set for May 11, 2020, Plaintiff Uniloc 2017 LLC
    3   (“Uniloc”) and Defendant Microsoft Corporation (“Microsoft”) hereby jointly
    4   submit the following status report regarding the inter partes review (“IPR”)
    5   proceedings before the Patent Trial and Appeal Board (“PTAB”).
    6         Uniloc has filed thirteen separate lawsuits spread out across the past
    7   eighteen months against Microsoft in this District asserting twenty patents
    8   against various Microsoft products. Uniloc has since dropped one suit and three
    9   patents, but the majority of Uniloc’s claims remain pending. The below chart
   10   contains a summary of the patents and products at issue in each case:
   11                Case No.     Patent(s)    Microsoft Accused Products
   12                 2053        7,016,676    Surface
   13                             7,075,917    Surface
                                               Lumia
   14
                                  8,706,636    Office
   15                             8,606,856
                       2054       7,020,252    Stream
   16
   17                             8,613,110    Office
                                  7,024,696    Visio
   18                  2224       6,664,891    Surface and Accessories
   19                  0196       6,473,114    Teams
   20                  0428       7,167,487    Surface
                                               Lumia
   21                  0477       7,092,953    PlayReady
   22                  0780       8,724,622    Skype
                       0781       6,836,654    Surface
   23                                          Lumia
   24                             9,869,362    Surface
   25                  0783       8,495,359    Skype
                       0955       6,498,541    Surface Go
   26
                       0956       6,467,088    Windows
   27                  0988       8,881,273    PlayReady
   28                                          Defender
                                                  1
                                                               JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 3 of 15 Page ID #:2522



    1         Uniloc filed the first of the consolidated cases in November 2018. The
    2   Court consolidated these cases on March 25, 2019 (8:19-CV-02053-JLS-JDE:
    3   Dkt. 45) and stayed the consolidated action on August 9, 2019 (Dkt. 95). Uniloc
    4   filed the second round of cases in April 2019, which the Court consolidated on
    5   September 19, 2019 (8:19-CV-00780-JLS-JDE: Dkt. 30) and stayed on
    6   November 15, 2019 pursuant to the Parties’ stipulation (Dkt. 46).
    7         Microsoft filed petitions for IPR against every asserted claim of the
    8   eighteen patents-in-suit.1 Thus far, the PTAB has granted institution on all
    9   asserted claims of eight of the patents-in-suit.2 The PTAB denied institution for
   10   seven of the patents-in-suit—two of which (U.S. Patent Nos. 7,167,487 and
   11   7,020,252) remain subject to instituted third-party IPR petitions. The parties are
   12   awaiting the PTAB’s decisions for two of the patents-in-suit. The status of the
   13   various PTAB proceedings filed by Microsoft is summarized in the below table.
   14
   15           Patent       IPR Petition No.       Filing Date     Instituted or Denied

   16        7,167,487      IPR2019-00744       March 4, 2019       Denied

   17
        1
   18          The patents-in-suit for the first set of consolidated cases are: U.S. Patent Nos.
        7,016,676 (the “’676 patent”); 7,075,917 (the “’917 patent”); 8,706,636 (the “’636
   19
        patent”); 8,606,856 (the “’856 patent”); 7,020,252 (the “’252 patent”); 8,613,110
   20   (the “’110 patent”); 7,024,696 (the “’696 patent”); 6,664,891 (the “’891 patent”);
        6,473,114 (the “’114 patent”); 7,167,487 (the “’487 patent”); and 7,092,953 (the
   21
        “’953 patent”).
   22          The patents-in-suit for the second set of consolidated cases are: U.S. Patent
        Nos. 8,724,622 (the “’622 patent”), 6,836,654 (the “’654 patent”), 9,869,362 (the
   23
        “’362 patent”), 8,495,359 (the “’359 patent”), 6,498,541 (the “’541 patent”),
   24   6,467,088 (the “’088 patent”) and 8,881,273 (the “’273 patent”).
        2
   25          For the ’676 patent, the PTAB granted institution of a petition that challenges
        both asserted claims (claims 1 and 2) and denied institution of a petition on a claim
   26   (claim 5) that Uniloc no longer asserts. Uniloc is not requesting to lift the stay with
   27   respect to the ʼ676 patent. Likewise, given that the PTAB denied one petition, but
        also granted institution on two other petitions with respect to the ’654 patent,
   28   Uniloc is not requesting to lift the stay with respect to the ’654 patent.
                                                   2
                                                                  JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 4 of 15 Page ID #:2523



    1        7,167,487     IPR2019-00745       March 4, 2019      Denied

    2        7,020,252     IPR2019-00843       March 22, 2019     Denied

    3        8,606,856     IPR2019-00976       April 16, 2019     Denied

    4        7,075,917     IPR2019-00973       April 19, 2019     Instituted

    5        8,706,636     IPR2019-00989       April 22, 2019     Denied

    6        7,016,676     IPR2019-01116       May 29, 2019       Instituted

    7        7,016,676     IPR2019-01125       May 29, 2019       Denied
    8        8,613,110     IPR2019-01251       June 25, 2019      Instituted
    9        7,024,696     IPR2019-01252       June 25, 2019      Instituted
   10        6,664,891     IPR2019-01188       June 25, 2019      Instituted
   11        6,473,114     IPR2019-01187       June 27, 2019      Instituted
   12        7,092,953     IPR2019-01268       July 10, 2019      Denied
   13       9,869,362      IPR2019-01390      July 31, 2019       Instituted
   14       6,836,654      IPR2019-01470      August 9, 2019      Denied
   15       6,836,654      IPR2019-01471      August 9, 2019      Instituted
   16       8,724,622      IPR2019-01558      September 13,       Denied
                                              2019
   17                      IPR2019-01559      September 13,       Denied
            8,724,622
   18                                         2019
            8,881,273      IPR2019-01552      September 16,       Denied
   19                                         2019
            7,092,953      IPR2019-01648      September 27,       Denied
   20                                         2019
            6,467,088      IPR2020-00023      October 11, 2019    Instituted
   21
   22       8,495,359      IPR2020-00101      November 1,         Awaiting Decision
                                              2019
   23       6,498,541      IPR2020-00102      November 5,         Awaiting Decision
                                              2019
   24       6,498,541      IPR2020-00103      November 5,         Awaiting Decision
                                              2019
   25
              Uniloc’s Position:
   26
              Thus far Microsoft’s IPR petitions for seven of the patents-in-suit have
   27
        been denied (’487, ’252, ’856, ’636, ’953, ’622 and ’273 patents), petitions
   28
                                                  3
                                                                JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 5 of 15 Page ID #:2524



    1   against nine of the patents-in-suit have instituted (’917, ’676, ’110, ’696, ’891,
    2   ’114, ’362, ’654 and ’088 patents) and the PTAB has yet to act on the petitions
    3   for two of the patents-in-suit (’359 and ’541 patents). In light of this, Uniloc
    4   requests that the Court lift the stay as it relates to the patents-in-suit for which
    5   Microsoft’s IPR petitions have been denied. Uniloc further requests that to the
    6   extent Microsoft’s petitions for the patents-in-suit where the PTAB has not acted
    7   are denied, the stay should be lifted with respect to those patents as well. It will
    8   be as if IPR petitions were never filed against these patents and as such, there is
    9   no good reason for the stay to remain in place.
   10         Microsoft claims, without any real detail, that the patents for which the
   11   Court should lift the stay (the ’487 patent, the ’252 patent, the ’856 patent and
   12   the ’636 patent) overlap such that a stay should remain in place. Overlapping
   13   accused products alone does not justify continuing a stay. Each patent for which
   14   the Court should lift the stay necessarily applies to different technology in the
   15   accused products because each of these patents are unrelated to the patents that
   16   will continue to be stayed. Indeed, none of the patents for which the Court
   17   should lift the stay are related to any of the patents currently in IPR proceedings.
   18   Moreover, to the extent there is any overlap in witnesses, technical documents or
   19   damages (which Microsoft alleges but provides no specifics), the parties can
   20   agree to coordinate depositions such that a witness may be questioned regarding
   21   the accused functionality. Participating in discovery now, including producing
   22   technical and financial documents is not burdensome to Microsoft nor does it
   23   multiply the proceedings because Microsoft must proceed on the at least seven
   24   patents that are not subject to a pending IPR. The same applies to the
   25   depositions of inventors listed on more than one patent or any discovery directed
   26   at the prior owners of one more than one of the asserted patents. Coordinated
   27   discovery, not a further stay, is the better approach in light of the PTAB’s
   28   rejection of at least seven of Microsoft’s IPR petitions.
                                                    4
                                                                  JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 6 of 15 Page ID #:2525



    1         Microsoft continues to highlight the success of institution of third party
    2   IPR proceedings, yet refuses to agree to IPR estoppel. The Court already
    3   rejected reliance on such petitions. See Dkt. No. 65 at p. 2 (“The Court won’t
    4   consider third party petitions in the stay calculus because Microsoft won’t be
    5   subject to IPR estoppel if those proceedings eventually end in a final written
    6   decision.”).
    7         Finally, Uniloc is prejudiced by continuing any stay for the at least seven
    8   patents for which Microsoft was unable to convince the PTAB to institute an
    9   IPR. See Fed. R. Civ. Proc. 1 (the Federal Rules “should be construed,
   10   administered, and employed by the court and the parties to secure, speedy, and
   11   inexpensive determination of every action and proceeding”). Uniloc’s patent
   12   assets are depreciating, finite life assets. The longer it takes to establish the
   13   value of Uniloc’s patents in litigation, the less valuable they become as
   14   additional infringers can free-ride off of the delay imposed by Microsoft. While
   15   Uniloc appreciates that COVID-19 has made life inconvenient, this Court’s
   16   General Order and COOP guidelines permit video and telephonic hearings and
   17   are in place to help move cases forward where possible. Microsoft alludes to
   18   “complications of conducting discovery,” but Uniloc has not experienced these
   19   complications in any of its other cases. Defendants in other cases are
   20   participating in document collection and production and video depositions.
   21   Although there may be a few days delay in the service of subpoenas, they are
   22   still being served and third-party discovery is moving forward. Witness
   23   interviews can take place by telephonic or video conference. It is fundamentally
   24   unfair to Uniloc to maintain a stay for several more years when Microsoft was
   25   unsuccessful in getting IPRs to institute as to all asserted claims in these
   26   consolidated actions. As Uniloc explained to counsel for Microsoft during the
   27   parties’ telephonic meet and confer on April 20, 2010, if the Court lifts the stay,
   28   the parties will negotiate and submit a proposed schedule that will accommodate
                                                    5
                                                                  JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 7 of 15 Page ID #:2526



    1   the current shelter in place deadlines, yet allowing for discovery to proceed.
    2         Uniloc respectfully requests that the Court lift the stay for the ’487, ’252,
    3   ’856, ’636, ’953, ’622 and ’273 patents. If the Court lifts the stay, Uniloc
    4   respectfully requests a deadline for the parties to submit a revised Joint
    5   Scheduling Order. If the Court is inclined to keep the stay in place, Uniloc
    6   requests the ability to submit an updated Joint Status Report and a further status
    7   conference in the next three months, subject to the Court’s convenience.
    8         Microsoft’s Position:
    9         These cases have been consolidated from the outset to simplify the burden
   10   imposed on the Court and the parties, and thus, keeping them consolidated is the
   11   most efficient way to deal with the intertwined nature of Uniloc’s claims. In
   12   December 2018, Microsoft filed a motion to consolidate the three cases pending
   13   at the time (Nos. 8:18-cv-02053, -02054, and -02224) into a single proceeding.
   14   Dkt. No. 10 (2224 Case). The Court granted Microsoft’s motion in March 2019,
   15   and of its own volition, included in that consolidation four additional cases that
   16   Uniloc had filed in the interim (Nos. 8:19-cv-00158, -00196, -0428, and -0477)
   17   (“the 2053 cases”). Judge Guilford also encouraged the parties to try and
   18   consolidate future cases as well. Mar. 9, 2019 Hearing Tr. at 21:21-23 (“See if
   19   you can agree that the pending case gets consolidated or future pending cases get
   20   consolidated. If not, bring it to me.”). When Uniloc filed the remaining six cases
   21   (Nos. 8:19-cv-0780, -0781, -0783, -0955, -0956 and -0988) (“the 780 cases”),
   22   because the 2053 cases were approaching claim construction, the parties agreed
   23   to consolidate the 780 cases on a separate track for pre-trial purposes.
   24         After Microsoft filed IPR petitions on all patents asserted in the 2053
   25   cases, the Court granted Microsoft’s motion to stay those cases. A few months
   26   later, the parties stipulated to stay the 780 cases pending the PTAB’s institution
   27   decisions on the patents asserted in those cases. Dkt. No. 45 (780). At the
   28   previous status conference on January 13, 2020 before Judge Guilford, the Court
                                                   6
                                                                JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 8 of 15 Page ID #:2527



    1   maintained the stay as to all patents – instituted and not instituted – bringing us
    2   to present day.
    3         Microsoft agrees with Uniloc that the stay should remain in place for the
    4   following patents where the PTAB as instituted IPR proceedings: 7,075,917;
    5   7,016,676; 8,613,110; 7,024,696; 6,664,891; 6,473,114; 9,869,362; 6,836,654;
    6   6,467,088; 8,495,359; and 6,498,541.
    7         Microsoft disagrees with Uniloc’s proposal to unwind the consolidations
    8   and proceed piecemeal with the remaining patents—8,706,636 (the “’636
    9   patent”), 8,606,856 (the “’856 patent”), 7,020,252 (the “’252 patent”), 7,167,487
   10   (the “’487 patent”), 7,092,953 (the “’953 patent”), 8,724,622 (the “’622 patent”),
   11   and 8,881,273 (the “’273 patent”)—particularly given (1) the significant overlap
   12   in technology and fact discovery issues those patents share with patents that the
   13   parties agree should remain stayed; (2) the likelihood that ongoing PTAB
   14   proceedings will simplify (or nullify) disputes over the ’487 and ’252 patents
   15   well before these patents would be tried in the instant case; and (3) the fact that
   16   unnecessarily creating duplicative discovery inflicts an even greater burden on
   17   the parties and the Court given COVID-19 stay-in-place orders and the Court’s
   18   partial closing. Microsoft therefore proposes that the stay also remain in place
   19   for these additional patents—as it did following the parties’ previous joint report
   20   (Dkt. No. 106) and the Court’s January 11, 2020 status conference on these same
   21   issues—given the efficiencies and simplification of issues that would result from
   22   the continued stay.
   23         There is a significant relationship and overlap of issues as between patents
   24   for which Uniloc proposes the stay should be lifted and the patents both parties
   25   agree should remain subject to the stay. In such situations, the efficiencies and
   26   simplification of issues favors maintaining the stay on all such patents.
   27   Evolutionary Intelligence, LLC v. Sprint Nextel Corp., No. C-13-03587, 2014
   28   WL 4802426, at *4 (N.D. Cal. Sept. 26, 2014) (“In the past where courts in this
                                                   7
                                                                 JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 9 of 15 Page ID #:2528



    1   district have encountered this type of situation—where IPR or reexam has been
    2   instituted as to one patent-in-suit, but not a related patent—courts have elected
    3   to stay the entire case.”) (citing Order Denying Motion to Lift Stay, at 7; Sonics,
    4   Inc. v. Arteris, Inc., 2013 WL 503091, at *3 (N.D. Cal. Feb. 8, 2013) (“When
    5   there are overlapping issues between the reexamined patents and other non-
    6   reexamined patents-in-suit, courts have found that staying the entire case is
    7   warranted.”); KLA–Tencor Corp. v. Nanometrics, Inc., 2006 WL 708661, at *4
    8   (N.D. Cal. March 16, 2006) (“When there are overlapping issues between the
    9   reexamined patents and other patents in suit, courts have found staying the entire
   10   case to be warranted.”); Methode Elec., Inc. v. Infineon Techs. Corp., No. C 99-
   11   21142 JW, 2000 WL 35357130, at *3 (N.D. Cal. Aug. 7, 2000) (“granting a stay
   12   with respect to only the ’408 patent would be problematic since the ’468 patent
   13   involves the same accused device”)).
   14         First, the technology, and Uniloc’s allegations under the ’487 patent
   15   significantly overlap with that of the ’917, ’891, and ’676 patents—all of which
   16   both parties agree should remain stayed. As Uniloc argued in its opposition to
   17   Microsoft’s previous motion to stay the individual ’487 patent case, the “accused
   18   products span multiple asserted patents…,” the “same Microsoft Surface
   19   products [are alleged to] infringe four of the patents —the ’487 patent and U.S.
   20   Patent Nos. 7,016,676, 7,075,917 and 6,664,891,” and thus “staying [only the
   21   ’487 patent] would defeat the purpose of the consolidation….” D.I. 58 at 1-2, 4
   22   (emphasis added). Indeed, the Court acknowledged this “technological overlap”
   23   when denying Microsoft’s earlier motion to stay only the ’487 patent case while
   24   the other consolidated cases involving overlapping technology proceeded. D.I.
   25   65 at 2. This admitted technological overlap yields efficiencies provided that the
   26   patents proceed on the same track. For example, the relevant technical,
   27   marketing, and damages witnesses—e.g. those in Microsoft’s initial
   28   disclosures—overlap across these cases and thus their depositions can be
                                                  8
                                                                JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 10 of 15 Page ID
                                  #:2529


 1   coordinated. The patents were also originally assigned to the same third-party
 2   and share common assignment records. Given the overlap among these patents,
 3   it would be less efficient to proceed on the ’487 patent, while the other three
 4   (’676, ’917, and ’891 patents) remain subject to the agreed-upon stay. Uniloc
 5   agrees that its allegations across these patents target the same products.
 6   However, while Uniloc previously emphasized the accused product overlap to
 7   oppose Microsoft’s stay motion, Uniloc now attempts to downplay the overlap
 8   by arguing that different aspects of the accused products are targeted across the
 9   patents. Uniloc does not explain why this should change the equation given all
10   the witnesses, technical documents, and damages issues that are common across
11   the cases. In the end, Uniloc’s proposal will necessarily duplicate discovery.
12         Second, the same concerns for efficiency and simplification suggest that
13   the ’856 and ’636 patents remain stayed, while the PTAB resolves the
14   patentability of the ’110 and ’696 patents. Uniloc’s allegations under each of
15   these patents specifically implicate common functionality within the same
16   accused Microsoft product, namely Microsoft Office’s installation and activation
17   procedures. Thus, these cases too implicate overlapping Microsoft witnesses
18   (e.g. those already identified in Microsoft’s initial disclosures), technical
19   documents, and damages issues, making it more efficient to proceed in parallel.
20   Again, Uniloc does not dispute that proceeding piecemeal with these separate
21   cases will multiply the proceedings.
22         Third, these efficiency and simplification concerns further counsel that the
23   case regarding ’622 patent remains stayed while the PTAB resolves the
24   patentability of the ’359 patent. Uniloc asserts each of these patents against the
25   same accused Microsoft Skype product. Therefore, these cases, as above,
26   similarly implicate overlapping Microsoft witnesses, technical documents, and
27   damages issues.
28         Fourth, the issues implicated by and discovery required for the ’273, ’953,
                                                 9
                                                              JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 11 of 15 Page ID
                                  #:2530


 1   ’359, and ’362 patents also overlap. Discovery for the ’273 patent will overlap
 2   with discovery for the ’359, and ’362 patents least because these patents share
 3   the same named inventor, Craig Etchegoyan. The issues and discovery for the
 4   ’273 patent and the ’953 patent will also overlap because Uniloc asserts the ’273
 5   and ’953 patents against the same accused product, Microsoft PlayReady.
 6   Accordingly, these cases too implicate overlapping witnesses, technical
 7   documents, and damages issues, and they should be litigated in parallel to
 8   preserve efficiency.
 9         Fifth, Uniloc’s case concerning the ’252 patent also shares common
10   issues—which will require overlapping discovery—with the ʼ676, ʼ917, ʼ891,
11   ’487, and ʼ114 patents, at least because Uniloc obtained these patents (originally
12   from Koninklijke Philips NV) through a series of transactions involving
13   Pendragon Wireless LLC and IPG Electronics. While the ’252 patent admittedly
14   does not share the same level of technical overlap with the other asserted
15   patents, splitting this patent off from the consolidated case would multiply
16   efforts in the proceeding and undue the efficiencies gained by the Court’s
17   consolidation, e.g. with respect to consolidated claim construction proceedings,
18   coordinated Uniloc and third party fact depositions, and shared discovery limits.
19   See D.I. 45, 53, 54. Keeping patents sharing overlapping issues on the same
20   track is the most efficient way forward and alone justifies maintaining the stay
21   with respect to all patents-in-suit.
22         Further, while Microsoft’s IPR petitions on the ’487 and ’252 patents
23   were denied, there remains a substantial likelihood that the PTAB will simplify,
24   if not resolve, the parties’ disputes over these patents well before any trial in the
25   instant case because there are instituted third party IPRs pending on those
26   patents, which separately suggests the stay should be maintained for these
27   patents. For the ’487 patent in particular, the PTAB did not deny institution of
28   Microsoft’s IPR petitions on the substantive merits, but rather exercised its
                                                10
                                                              JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 12 of 15 Page ID
                                  #:2531


 1   discretion under 35 U.S.C. 325(d) to deny institution after finding that
 2   Microsoft’s petitions “rel[y] on substantially the same prior art and raise[]
 3   substantially the same arguments raised in the [already instituted] Apple
 4   IPR[s].” The Apple IPRs (Nos. 2019-00222 and 2019-00252)3 challenge the
 5   same claims and were instituted after the PTAB found they had a “reasonable
 6   likelihood of success.”4 The expected final decision date on the Apple IPRs is
 7   only weeks away, on or before June 4, 2020.5 Similarly, the Unified IPR (No.
 8   2019-00453) as to the ’252 patent was instituted on all claims included in
 9   Microsoft’s petition and has an expected final decision on or before July 26,
10   2020. Moving forward with Uniloc’s case under these patents poses a
11   significant risk that the parties and the Court will unnecessarily expend
12   resources litigating claims that are later cancelled by the PTAB or modified in
13   scope by way of amendments or arguments made during the PTAB proceedings.
14   See Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1364 (Fed. Cir. 2017)
15   (“Accordingly, we hold that statements made by a patent owner during an IPR
16   proceeding, whether before or after an institution decision, can be relied upon to
17   support a finding of prosecution disclaimer.”). This risk can be avoided by
18   maintaining the stay as to these patents. And while Uniloc is correct that no
19   actual estoppel will apply based upon these third party IPR petitions, as a
20   practical matter Microsoft is not likely to rely on the same art as in those
21   petitions if the patents are not invalidated in those proceedings. Thus, one way
22   or the other, the case will have been narrowed as a result of the IPR proceedings.
23         Finally, the burdens associated with the duplicative discovery and
24   proceedings generated from moving forward piecemeal on the asserted patents
25   3
            IPR Nos. 2019-00222 and 2019-00252 were jointly filed by Apple, Inc., LG
     Electronics, Inc., Samsung Electronics Co., Ltd., and Samsung Electronics
26   America,  Inc.
     4
            Dkt. No. 106 (2053), Exhibit A at 4; Exhibit B at 4.
27   5
            PTAB instituted trial on June 4, 2019. “An inter partes review proceeding
     shall be administered such that pendency before the Board after institution is
28   normally no more than one year.” 37 C.F.R. § 42.100(c).
                                               11
                                                             JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 13 of 15 Page ID
                                  #:2532


 1   are amplified given the outstanding COVID-19 outbreak and associated
 2   restrictions. As Chief Judge Phillips’ Standing Order recognizes, the State of
 3   California has declared a national emergency in response to the COVID-19
 4   outbreak. 2020-3-19 Standing Order (No. 20-042). And this Court is operating
 5   under a Continuity of Operations Plan (“COOP”), under which the Court is
 6   closed to the public and not holding in-person hearings in civil cases (set aside
 7   certain emergency matters) through at least June 1, 2020. Id.; 2020-4-13 General
 8   Order (No. 20-05). Further, the State of California and the State of Washington
 9   (where Microsoft is headquartered and the location of many relevant witnesses)
10   remain under stay-at-home orders.6 Although, Microsoft recognizes that this
11   Court’s General Order and COOP guidelines permit video and telephonic
12   hearings, and are in place to help move cases forward where possible, the
13   complications of conducting discovery in a multi-patent case implicating various
14   Microsoft products during a lockdown are significant. For instance, stay-at-
15   home orders complicate at least tasks such as: document collection and
16   production, depositions, subpoena service, witness interviews, and third party
17   discovery, to name several. While Microsoft acknowledges there are likely
18   ways to account for many of these complications, doing so in the present case
19   makes less sense given that much of this discovery that would have to navigate
20   COVID-19-related obstacles, would then later have to be repeated given the
21   overlap among the cases. This burden could be avoided entirely by continuing
22   the stay and allowing the cases to proceed together following the conclusion of
23   the IPR proceedings—hopefully without COVID-19 complications.
24          In sum, maintaining the stay for all asserted patents in the instant
25   consolidated case is the most efficient way to simplify the issues and
26   administration of this consolidated proceeding. Uniloc’s offer to coordinate
27   6
      Information on these states’ stay-at-home orders and the associated Executive Orders are located
     here: https://covid19.ca.gov/stay-home-except-for-essential-needs/ and here:
28   https://www.coronavirus.wa.gov/whats-open-and-closed
                                                    12
                                                                   JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 14 of 15 Page ID
                                  #:2533


 1   discovery does not address the inefficiencies of its approach—if a patent that is
 2   currently stayed pending an IPR survives, the parties will need to conduct
 3   duplicative discovery at a later date. There is no practical way to coordinate that
 4   discovery in advance, as any attempt to predict the outcome of the pending IPRs
 5   at this stage is speculative. Uniloc also still cannot show prejudice from a
 6   continued stay. As the Court’s Order recognized, Uniloc is “a non-practicing
 7   entity [and] has not shown undue prejudice by the entry of a stay.” D.I. 95 at 3.
 8   Uniloc’s sole alleged prejudice—i.e. that its patent assets are “depreciating,
 9   finite life assets”—is the same argument it made prior to the parties’ previous
10   status conference (after which the stay was continued), and it remains
11   unfounded. Uniloc fails to explain how any damages it demands from
12   Microsoft’s alleged infringement are affected by a continued stay. And Uniloc’s
13   related position that a continued stay would permit “additional infringers [to]
14   free-ride off of the delay” makes no sense as nothing precludes Uniloc from
15   pursuing additional infringers—stay or no stay.
16         Microsoft proposes that the stay remain in place for all patents-in-suit and
17   that the parties provide the Court with an additional joint status update at a time
18   set by the Court such that the parties can keep the Court apprised of any
19   additional information pertinent to the stay.
20         Respectfully submitted,
21    Dated: April 27, 2020
                                                 /s/ M. Elizabeth Day
22
                                                 Attorneys for Plaintiff
23    Dated: April 27, 2020
                                                 /s/ Aamir Kazi
24
                                                 Aamir A. Kazi
25
                                                 JUANITA R. BROOKS (SBN 75934)
26                                               brooks@fr.com
                                                 FISH & RICHARDSON P.C.
27                                               12390 El Camino Real
                                                 San Diego, CA 92130
28                                               Telephone: (858) 678-5070
                                               13
                                                             JOINT STATUS REPORT RE IPR
Case 8:18-cv-02053-JLS-JDE Document 111 Filed 04/27/20 Page 15 of 15 Page ID
                                  #:2534

                                                  Facsimile: (858) 678-5099
 1
 2                                                Aamir A. Kazi (Pro Hac Vice)
                                                  Email: kazi@fr.com
 3                                                Benjamin K. Thompson
                                                  (Pro Hac Vice)
 4                                                Email: bthompson@fr.com
                                                  FISH & RICHARDSON P.C.
 5                                                1180 Peachtree Street NE
                                                  21st Floor
 6                                                Atlanta, GA 30309
                                                  Telephone: (404) 892-5005
 7                                                Facsimile: (404) 892-5002

 8                                                Indranil Mukerji (Pro Hac Vice)
                                                  Email: mukerji@fr.com
 9                                                FISH & RICHARDSON P.C.
                                                  1000 Maine Ave SW Suite 1000
10                                                Washington DC 20024
                                                  Telephone: (202) 783-5070
11                                                Facsimile: (202) 783-2331
12                                                Attorneys for Microsoft Corporation
13
14                                     ATTESTATION
15
           Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing party hereby attests that all
16
     signatories listed concur in this filing’s content and have authorized this filing.
17
                                             /s/ M. Elizabeth Day
18
19
20
21
22
23
24
25
26
27
28
                                                14
                                                              JOINT STATUS REPORT RE IPR
